C. A. 10th Cir. Motion of respondents Regional Transportation District et al. for an order to show cause granted. It is ordered that David L. Smith, of Denver, Colo., shall within 21 days of this order pay respondents $500 as ordered by this Court on March 6, 1995 [514 U. S. 1010], and show cause in writing why he should not be disbarred from the practice of law in this Court or otherwise disciplined for failure to comply with an order of this Court. David L. Smith is hereby suspended from practice before this Court pending the timely filing and consideration of his response to the order to show cause.